Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4-6, 8-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US 20180234998 as supported by 62256303 filed on 07/24/2015, 62256032 filed on 11/16/2015, 62288444 filed on 01/29/2016, 62290981 filed on 02/04/2016) in view of LI et al. (US 20180176912 with continuation of PCT/CN2015/086794 filed on 08/12/2015) and BUYN et al. (US 20180310280 herein as BUYN ‘280).

Regarding claims 1, 9, YOU et al. (US 20180234998) teaches a resource allocation method by a base station in a wireless communication system, comprising: 
identifying a transmission time interval (TTI) length for transmitting data to a terminal (par. 142, 145, 147, 182, the information indicating whether data transmission/reception is to be performed in an sTTI or a TTI may be configured dynamically for the UE), the TTI length being a first TTI length or a second TTI length (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI); 
identify a resource allocation type for notifying of a frequency resource allocated to transmit the data (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI, the sTTI included 2, 3, 4, 7 OFDM symbols or the TTI, which indicated to the UE by PDCCH as indicated by par. 182, 226 and using the TDM as indicated by par. 180); and 
generating control information including resource block assignment information based on the resource allocation type and the TTI length (par. 143, 165, 166, 172, 180, eNB provide confirmation information about the time period of the OFDM symbols of monitoring the UE specify a monitoring period, an offset, and/or a duration based on the subframe being main or shortened TTI and TDM in an sTTI or a TTI).
However, YOU does not explicitly teach the resource allocation type being associated with a resource block group (RBG) bitmap indicating a resource block assignment; wherein the source block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG, and wherein the RBG size is identified based on a system bandwidth and the TTI length.
But, LI et al. (US 20180176912) in a similar or same field of endeavor teaches the resource allocation type being associated with a resource block group (RBG) bitmap (par. 521, allocation with bitmap indicating the RBGs and par. 516, 555, allocation with granularity RB); 
wherein the source block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG (par. 409, 410, DCI include information indicates the RBGs by means of bit mapping with granularity is 20 RBs), and
wherein the RBG size is identified based on a system bandwidth and the TTI length (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LI in the system of YOU to dynamically allocating the resource as in LI. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.
However, YOU and LI do not teach wherein the RBG size is identified based on a predefined table determined from among a first predefined table for the first TTI length and a second predefined table for the second TTI length, including a plurality of predefined system bandwidths and RBG size corresponding to each of the plurality of predefined system bandwidths, and wherein the predefined table is determined based on the TTI length.
But, BUYN ‘280 in a similar or same field of endeavor teaches wherein the RBG size is identified based on a predefined table determined from among a first predefined (par. 109, the size of RBG depend on system bandwidth; par. 108, 110, the size of sRBG), including a plurality of predefined system bandwidths and RBG size corresponding to each of the plurality of predefined system bandwidths (par. 109), and wherein the predefined table is determined based on the TTI length (par. 108, 109, 110, the different table using for RBG or TTI and sRBG or sTTI).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BUYN ‘280 in the system of YOU and LI to determine RBG size as in BUYN ‘280. 
The motivation would have been to satisfy lower latency by controlling a short TTI subdivided from the existing TTI and fast look up.

Regarding claims 2, 10, YOU et al. (US 20180234998) teaches the method of claim 1, wherein the resource allocation type is determined among candidates of the resource allocation type determined corresponding to a control information format (par. 11, 147, 180, 193, 212, TDM in an sTTI or a TTI or FDM in different PRB regions/frequency resources in an sTTI, which based on the format of the DCI).

Regarding claims 4, 12, LI et al. (US 20180176912) teaches the method of claim 1, wherein the resource block assignment information includes a bitmap indicating RBGs (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).

Regarding claims 5, 13, YOU et al. (US 20180234998) teaches a method by a terminal in a wireless communication system, the method comprising: 
identifying a transmission time interval (TTI) length for receiving data from the base station (par. 142, 145, 147, 182, the information indicating whether data transmission/reception is to be performed in an sTTI or a TTI may be configured dynamically for the UE), the TTI length being a first TTI length or a second TTI length (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI);
receiving, from a base station, control information including resource block assignment information (par. 143, 165, 166, 172, 180, eNB provide confirmation information about the time period of the OFDM symbols of monitoring the UE specify a monitoring period, an offset, and/or a duration based on the subframe being main or shortened TTI and TDM in an sTTI or a TTI); 
identifying a resource allocation type for a frequency resource allocated to receive the data (par. 142, 145, 147, 182, shortened TTI (sTTI) spanning 0.5 ms or shorter by shortening a minimum unit of data transmission than 1 ms or default or main TTI, the sTTI included 2, 3, 4, 7 OFDM symbols or the TTI, which indicated to the UE by PDCCH as indicated by par. 182, 226 and using the TDM as indicated by par. 180); and 
receiving, from the base station, the data based on the resource block assignment information (par. 142, 145, 147, 148, 182, receiving data based on resource indication by PDCCH as indicated by par. 182, 226).

But, LI et al. (US 20180176912) in a similar or same field of endeavor teaches the resource allocation type being associated with a resource block group (RBG) bitmap indicating a resource block assignment  (par. 521, allocation with bitmap indicating the RBGs and par. 516, 555, allocation with granularity RB);
wherein the resource block assignment information is associated with a resource block group (RBG) size being a number of resource blocks (RBs) included in one RBG (par. 409, 410, DCI include information indicates the RBGs by means of bit mapping with granularity is 20 RBs), and wherein the RBG size is identified based on a system bandwidth and the TTI length (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to LI in the system of YOU to dynamically allocating the resource as in LI. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.

But, BUYN ‘280 in a similar or same field of endeavor teaches wherein the RBG size is identified based on a predefined table determined from among a first predefined table for the first TTI length and a second predefined table for the second TTI length (par. 109, the size of RBG depend on system bandwidth; par. 108, 110, the size of sRBG), including a plurality of predefined system bandwidths and RBG size corresponding to each of the plurality of predefined system bandwidths (par. 109), and wherein the predefined table is determined based on the TTI length (par. 108, 109, 110, the different table using for RBG or TTI and sRBG or sTTI).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BUYN ‘280 in the system of YOU and LI to determine RBG size as in BUYN ‘280. 
The motivation would have been to satisfy lower latency by controlling a short TTI subdivided from the existing TTI and fast look up.

Regarding claims 6, 14, YOU teaches the method of claim 5, wherein the resource allocation type is determined among candidates of the resource allocation type determined corresponding to a control information format (par. 11, 147, 180, 193, 212, TDM in an sTTI or a TTI or FDM in different PRB regions/frequency resources in an sTTI, which based on the format of the DCI).

Regarding claim 8, YOU teaches the method of claim 5, wherein the resource block assignment information includes a bitmap indicating RBGs (par. 409, 410, 413, 433, 435, 436, 481, 484, the frequency-domain transmission resource is the system bandwidth with the size, 3, 4, 5, 10, 15, 20, 25 RBs,  indicated by bitmap).

Claims 3, 7, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOU et al. (US 20180234998 as supported by 62256303 filed on 07/24/2015, 62256032 filed on 11/16/2015, 62288444 filed on 01/29/2016, 62290981 filed on 02/04/2016) and LI et al. (US 20180176912 with continuation of PCT/CN2015/086794 filed on 08/12/2015) and BUYN et al. (US 20180310280 herein as BUYN ‘280) as applied to claims 1, 6, 9, 13 above, and further in view of BYUN et al. (US 20180227861 as supported by provisional app. filed on 08/13/2015 herein as BYUN ‘861).

Regarding claims 3, 11, BUYN ‘280 teaches the method of claim 1, wherein an RBG size corresponding to at least one system bandwidth of the first predefined table for the first TTI length and an RBG size corresponding to the at  least on system bandwidth of the second predefined table for the second TTI length (par. 108, 109, 110).

But, BYUN ‘861 in a similar or same field of endeavor teaches wherein an RBG size for the first TTI length is larger than an RBG size for the second TTI length in case that the first TTI length is smaller than the second TTI length (par. 115, In an OFDM system, since the sTTI has a smaller number of transmission (or transport) OFDM symbols than the TTI, it may be generally assumed that the sRGB has a larger number of subcarriers than the RGB).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BYUN ‘861 in the system of YOU and LI and BUYN ‘280 to allocate resource. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.

Regarding claims 7, 15, BUYN ‘280 teaches the method of claim 5, wherein an RBG size corresponding to at least one system bandwidth of the first predefined table for the first TTI length and an RBG size corresponding to the at  least on system bandwidth of the second predefined table for the second TTI length (par. 108, 109, 110).
However, YOU, LI, and BUYN ‘280 do not teach wherein an RBG size for the first TTI length is larger than an RBG size for the second TTI length in case that the first TTI length is smaller than the second TTI length.
(par. 115, In an OFDM system, since the sTTI has a smaller number of transmission (or transport) OFDM symbols than the TTI, it may be generally assumed that the sRGB has a larger number of subcarriers than the RGB).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to BYUN ‘861 in the system of YOU and LI and BUYN ‘280 to allocate resource. 
The motivation would have been to provide different granularity and provide flexible in term of transmission delay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/03/2021